DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1, 3-9, and 14-16 are currently pending and considered below and Claims 10 and 12-13 are withdrawn while Claims 2 and 11 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Aug 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in Claim 1, “a component,” “a safety system,” and “a navigation system,” along with the limitation in Claim 8, “a linear drive” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoiber et al. US20130309343A1 (herein, Stoiber), and in view of Thomaz et al. US20200070343A1 (herein, Thomaz).

Regarding Claim 1, Stoiber discloses, A container treatment plant (FIG. 1,  #1, Abstract) for treating containers, comprising: 
at least one container treatment machine (para [0003]); and 
a collaborating robot (FIG. 2, #120, Claim 16, para [0076]).
Stoiber does not disclose, wherein the collaborating robot configured for a mobile robot-robot interaction and/or for robot-man interaction, wherein configured to cooperate in exchanging a component, wherein the collaborating robot comprises a safety system, which is configured to continuously determine a risk of collision with a human being in a surroundings of the collaborating robot and to control movement using a navigation system such that the risk of collision is minimized.
However, Thomaz teaches, a mobile collaborating robot (FIG. 5, #400, para [0101]) for robot-robot interaction and/or for robot-man interaction (para [0149] – active exchange of information), wherein configured to cooperate in exchanging a component (para [0005, 0068]), wherein comprises a safety system (para [0060] – describes system that operator monitors remotely for safety – has a safety system), which is configured to continuously determine a risk of collision with a human being in a surroundings of the collaborating robot and to control movement (para [0020]) using a navigation system (paras [0021, 0051, 0072, 0086, and 0174]) such that the risk of collision is minimized (para [0130]).

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Thomaz at the effective filing date of the invention and would be motivated to complement the container plant (1) and the robot (120) as disclosed by Stoiber to include the mobile collaborating robot and ancillary structures as taught by Thomaz.  Since Thomas teaches the aforementioned robot’s performance characteristics, a person skilled in the art would be motivated to use the mobile, collaborating robot (Thomaz, 400) and its performance characteristics that enable the robot to detect a human (Thomaz, para [0100]). Additionally, robots would likely reduce the incidence of work site injuries by performing dangerous and/or repetitive tasks.

Regarding Claim 3, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Thomaz further discloses, wherein the collaborating robot does not comprise any separating protective device (FIG. 17, para [0170] – barrier refers only to input as an obstacle, not a protective device).

Regarding Claim 4, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Stoiber/Thomaz further discloses, wherein the at least one container treatment machine includes a first container treatment machine and a second container treatment machine (Stoiber, para [0010] – plurality of treatment elements), wherein the collaborating robot is movable between the first container treatment machine and the second container treatment machine (Thomaz, FIG. 5, para [0100]).

Regarding Claim 5, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Stoiber/Thomaz further discloses, wherein the collaborating robot comprises a robot arm (Thomaz, FIG. 5, #450) with a tool (Thomaz, Claim 10, #250) for interacting with the at least one container treatment machine (Stoiber, Claim 16).

Regarding Claim 7, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Thomaz further discloses, wherein the collaborating robot is arranged on a movable platform (FIG. 2, #260, para [0066]).

Regarding Claim 8, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Thomaz further discloses, wherein the movable platform forms (260), together with a guide configured as a stator (para [0066] – a track) and extending through the container treatment plant, a linear drive (FIG. 5, #460).

Regarding Claim 9, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Thomaz further discloses, wherein the mobile, collaborating robot is configured as a humanoid robot (FIG. 5, #400) and comprises two arms and/or two legs (para [0068]) configured to cooperate in activities performed by the robot (para [0068]).

Regarding Claim 16, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Stoiber further discloses, wherein the containers are bottles (FIG. 1, #3, para [0032]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoiber/Thomaz, and further in view of Tobey US20080302200A1 (herein, Tobey).


Regarding Claim 6, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Thomaz further discloses, wherein the collaborating robot (Thomaz, 400) comprises by means of which the tool (Thomaz, 250) of the collaborating robot can be exchanged for some other tool (Thomaz, 250).
As combined, Stoiber/Thomaz does not disclose, wherein the tools are exchanged for some other tool carried along in a tool changing system.
However, Tobey teaches, wherein tools are exchanged for some other tool carried along in a tool changing system (FIG. 1, #30 – tool changing system a component of 30, para [0092, 0093, and 0113] – storage and access of different tools within 30).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Tobey at the effective filing date of the invention and would be motivated to enhance the capability of the mobile, collaborating robot (400) as combined and disclosed by Stoiber/Thomaz to include a tool changing system as taught by Tobey.  Since Tobey teaches this tool changing system, a person skilled in the art would be motivated to use such a tool changing system to enhance the capability of the mobile, collaborating robot as disclosed by Stoiber/Thomaz.  Additionally, it is well known in the art that a robot, likely lowers the incidence of human error and/or accident.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoiber et al. US20130309343A1 (herein, Stoiber), and in view of Thomaz et al. US20200070343A1 (herein, Thomaz).

Regarding Claim 14, Stoiber discloses, A system (Abstract), comprising:
at least two container treatment machines for treating containers(Stoiber, para [0010] – plurality of treatment elements for containers) and
a collaborating robot (FIG. 2, #120, Claim 16, para [0076]).
Stoiber does not disclose, at least two container treatment plants.  However, Stroiber teaches the claimed invention except for a second container treatment plant. Given the general conditions provided by Stroiber it would be obvious to duplicate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to complement the system with a second container treatment plant so as to increase capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B). 
Stoiber does not disclose, at least one mobile, collaborating robot, which is configured for robot-robot interaction and/or for robot-man interaction, the collaborating robot being configured to cooperate in exchanging a component and to move independently, 
wherein the collaborating robot comprises a safety system, which is configured to continuously determine a risk of collision with a human being in a surroundings of the collaborating robot and to control movement of the collaborating robot using a navigation system such that the risk of collision is minimized.
However, Thomaz teaches, 
at least one mobile, collaborating robot (FIG. 5, #400, para [0101]), which is configured for robot-robot interaction and/or for robot-man interaction (para [0149] – active exchange of information), the collaborating robot being configured to cooperate in exchanging a component (para [0005]) and to move independently (para [0020]). 
wherein the collaborating robot comprises a safety system (para [0060] – describes system that operator monitors remotely for safety – has a safety system), which is configured to continuously determine a risk of collision with a human being in a surroundings of the collaborating robot and to control movement (para [0020]) of the collaborating robot using a navigation system (paras [0021, 0051, 0072, 0086, and 0174]) such that the risk of collision is minimized (para [0130]). 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Thomaz at the effective filing date of the invention and would be motivated to complement the container plant (1) and the robot (120) as disclosed by Stoiber to include the mobile collaborating robot and ancillary structures as taught by Thomaz.  Since Thomas teaches the aforementioned robot’s performance characteristics, a person skilled in the art would be motivated to use the mobile, collaborating robot (Thomaz, 400) and its performance characteristics that enable the robot to detect a human (Thomaz, para [0100]). Additionally, robots would likely reduce the incidence of work site injuries by performing dangerous and/or repetitive tasks.

Regarding Claim 15, as combined, Stoiber/Thomaz, discloses as previously claimed. As combined, Stoiber further discloses, wherein the container treatment plants are configured as beverage filling plants (FIG. 1, para [0031]) and each of the container treatment plants comprising at least one filler for filling containers with a product (Claim 16) and a capper (para [0046, 3)]) arranged downstream of the filler and used for closing the containers (para [0022] – downstream).





Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-9, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Euler US-20090130268-A1, Raith US-20200189896-A1, Geltinger US-20180281265-A1, Theobald US-10048697-B1, Clusserath US-20130174880-A1, and Winzinger US-20180326623-A1 cited for treatment plant and container treatment machines, mobile and collaborating robots, components, safety system, robot arms and legs, tools, movable platforms, stator, linear drives, humanoid robots, product, cappers, and bottles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        09 November 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731